As filed with the Securities and Exchange Commission on May 18, 2012 File No. 333-174574 File No. 811-22563 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 5 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 7 [ X ] (Check appropriate box or boxes.) Mairs and Power Funds Trust (Exact Name of Registrant as Specified in Charter) W1520 First National Bank Building 332 Minnesota Street St. Paul, MN 55101-1363 (Address of Principal Executive Office) Registrant's Telephone Number, including Area Code: (651) 222-8478 William B. Frels, President W1520 First National Bank Building 332 Minnesota Street St. Paul, MN 55101-1363 (Name and Address of Agent for Service) With copies to: James D. Alt, Esq. Dorsey & Whitney LLP Suite 1500, 50 South Sixth Street Minneapolis, MN 55402-1498 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 5 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.4 on FormN-1A filed April 30, 2012.This PEANo.5 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.4 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the city of St. Paul and State of Minnesota, on May 18, 2012. MAIRS AND POWER FUNDS TRUST /s/ William B. Frels William B. Frels President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. President and Director (principal /s/ William B. Frels Executive Officer) May 18, 2012 William B. Frels Treasurer (principal Financial and /s/ Andrea C. Stimmel Accounting Officer) May 18, 2012 Andrea C. Stimmel Mary Schmid Daugherty * Trustee May 18, 2012 Mary Schmid Daugherty Norbert J. Conzemius * Trustee May 18, 2012 Norbert J. Conzemius Bert J. McKasy * Trustee May 18, 2012 Bert J. McKasy Charles M. Osborne * Trustee May 18, 2012 Charles M. Osborne * By /s/ Jon A. Theobald Jon A. Theobald, as attorney-in-fact pursuant to power of attorney dated May17, 2011, which was previously filedand is incorporated herein by reference. INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
